CONSULTING AGREEMENT

This Consulting Agreement ("Agreement") is entered into between Seamus Lagan
("Consultant") and the client Casino Players Inc, ("CPI") Identified on the
signature page to this Agreement as (CPI).

The Consultant is in the business of providing management consulting services,
business advisory services, marketing strategies. The Client deems it to be in
its best interest to retain the Consultant to render to the Client such services
as may be agreed to by the parties from time to time; and the Consultant desires
to render such services to the Client us set forth hereunder.

Now therefore, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows;

Consulting Services, The Client hereby retains the Consultant as an independent
contractor, and the Consultant hereby accepts and agrees to such retention. It
is acknowledged and agreed by the Client that the Consultant carries neither
professional licenses nor memberships in any self-regulatory organizations. it
is further acknowledged and agreed by the Client that the Consultant is not
rendering legal advice or performing accounting services. The services of the
Consultant shall not be exclusive nor shall the Consultant be required to render
any specific number of hours or assign specific personnel to the Client or its
projects. The Consultant will advise the CEO of his contacts and new business
opportunities.

Independent Contractor. The Consultant agrees to perform its consulting duties
hereto as an independent contractor. Nothing contained herein shall be
considered to create an employer-employee relationship between the parties to
this Agreement. The Client shall not make social security, workers' compensation
or unemployment insurance payments on behalf of Consultant. The parties hereto
acknowledge and agree that the Consultant cannot guarantee the results or
effectiveness of any of the services rendered or to be rendered by the
Consultant. Rather, Consultant shall conduct its operations and provide its
services in a professional manner and in accordance with good industry practice.
The Consultant will use its reasonable business efforts hi providing services to
Client.

Time, Place and Manner of Performance. The Consultant shall be available to the
officers and directors of the Client at such reasonable and convenient times and
places as may be mutually agreed upon. Except as aforesaid, the time, place and
manner of performance of the services hereunder, including the amount of time to
be allocated by the Consultant to any specific service, shall be determined in
the sole discretion of the Consultant.

Compensation. & Bonus

The Client shall provide to the Consultant compensation for his services
hereunder in the amounts and at the times as set forth as follows. The
consultant will receive $15,000 per month in cash or free trading shares, price
to be determined.

Termination. Either the Consultant or the Client may terminate this Agreement at
the end of any month during the term of this Agreement. This Agreement shall
automatically terminate upon the dissolution, bankruptcy or insolvency of the
Client or the Consultant.

The Consultant and the Client shall have the right and the discretion to
terminate this Agreement should the other party, in performing its duties
hereunder, violate any law, ordinance, permit or regulation of any governmental
entity or self-regulatory organization, accept for violations that either
singularly or in the aggregate do not have or will not have a materially adverse
effect on the party desiring termination.

Work Product. It is agreed that all information and materials produced for the
Client shall be the property of the Client.





Confidentiality. The Client and the Consultant each agree to provide reasonable
security measures to keep information belonging to the other party confidential
where release of the same would be detrimental to such party's business
interests ("Confidential Information"). Each party agrees that Confidential
Information shall be subject to this Agreement if provided to the other party
and marked "Confidential" in a conspicuous manner. Consultant and Client shall
each require their employees, agents, affiliates, sub­contractors, other
licensees, and others who have access to Confidential Information through
Consultant or Client, as the ease may be, to enter into appropriate
non-disclosure agreements requiring the level and degree of confidentiality
contemplated by this Agreement. Consultant and Client each agree that it will
not, either during the term of this Agreement or at any time thereafter,
disclose, use or make known for its own or another's benefit, any confidential
information acquired or used by it hereunder. The term "Confidential
Information" excludes information that: (a) is made public by Consultant or
Client in violation of this Agreement, (b) becomes generally available to the
public, other than as a result of disclosure by Consultant or Client or another
party in violation of any obligation of confidentiality, or (c) Client or
Consultant obtains from sources other than Client or Consultant.

Conflict of Interest. The Consultant shall be free to perform services for other
entities or persons. The Consultant will notify the Client of its performance of
consulting services for any other entity or person that the Consultant
reasonably believes could materially conflict with its obligations to the Client
under this Agreement.

Disclaimer of Responsibility for Acts of the Client: Limitation on Liability. In
no event shall the Consultant be authorized or required by this Agreement to
represent or make management decisions for the Client. The Consultant shall,
under no circumstances, be made liable for any expense incurred or loss suffered
by the Client as a consequence of such decisions by the Client or any affiliates
or subsidiaries of the Client as a result of services performed by the
Consultant hereunder.

indemnification. Each party agrees to indemnify and hold harmless the other
party, as well as each of its officers, directors, employees, agents and each
person, if any, who controls that party, against any and all liability, loss,
costs, expenses or damages, including, but not limited to, any and all expenses
reasonably incurred in investigating, preparing or defending against any
litigation or arbitration, commenced or threatened, directly resulting by reason
of any act, neglect, default or omission, or any untrue or allegedly untrue
statement of a material fact, or any misrepresentation of any material fact, or
any breach of any material warranty or covenant, by that party or any of its
agents, employees, or other representatives, arising out of, or in relation to,
this Agreement. Notwithstanding the foregoing, in no event shall the liability
of Consultant exceed the amount of cash compensation actually received by
Consultant pursuant to this Agreement.

Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered or sent by fax, registered or
certified mail, or by Federal Express or other nationally recognized overnight
couriers to the principal office of each party and addressed to its principal
executive officer at the address set forth on the signature page to this
Agreement.

Waiver of Breach. Any waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by such party.

Assignment. Neither party may assign this Agreement without the written consent
of the other party.

Applicable Law, It is the intention of the patties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and pursuant to the laws of the State of Florida
and that in any action, special proceeding or other proceeding that may be
brought arising out of, in connection with, or by reason of this Agreement, the
laws of the State of Florida, without regard to conflicts of law principles,
shall be applicable.

2




Severability. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein,

Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supercedes and replaces all prior
understandings, agreements and negotiations between the patties.

Waiver and Modification. Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto.

Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party,

Non-Circumvention. This is to confirm that each of the named signatories,
separately and individually, and their associates, hereby agree that he/she or
his/her corporations, divisions, subsidiaries, employees, agents or consultants
will not make any contact with, deal with, or otherwise involve any transaction
with any banking or lending institution, trust, corporate or individuals,
lenders or borrowers, buyers or sellers introduced by another of the
signatories, separately or individually, and their associates without the signed
permission of the introducing signatory. This agreement is also effective for
the signatories' heirs, assignee and/or designee now and for the life of this
agreement,

By signing below, the parties agree to the terms of this Agreement and further
certify that their respective signatories are duly authorized to execute this
Agreement.

.

-



Seamus Law

Date
(Consultant)

—

-

Willilttn Forlaan

CEO

Consulting Agreement Seamus Legan June 1 2011






